Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 4/26/2021 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has disclosed the figures 1-8 as a completely different embodiment.  In fact, it does not have the features claimed, like a state change pivot.  Therefore, it cannot show a state change pivot, and cannot teach any of the functionality of the state change pivot.  Applicant must agree that the unelected figures cannot show features which applicant has claimed especially because applicant discloses that it is a different embodiment, AND applicant has used different part numbers.  Regarding the restriction, this was made final on 9/9/2020.  Applicant has disclosed multiple embodiments, and as such examiner made a restriction.  
Applicant states that the “brake control component” is disclosed in the specification, but does not show it in the drawings.  Drawing objection upheld.  It is not in the drawings.
Examiner thanks applicant for the multiple interviews that rendered an understanding of how the claimed caster works, and to clarify what features the claim language includes.  Examiner notes that applicant’s claim 1 is disjointed in its structure of claiming parts, and examiner has suggested a new claim below.  Examiner notes that some issues have been clarified, but other issues have not.  
Examiner notes further indefiniteness issues regarding applicant’s intent and applicant’s claim language.  Examiner has made many assumptions and suggestions below.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
“contact patch” of claim 5 is not shown in the elected embodiment; 
“plane the state-change pivot” of claim 5 is not shown in the elected embodiment;
“brake control component” of claim 11 is not shown.
	“upper pivot component” is disclosed as part 418.  In figures 9b, 10b, 10d, 11b, 11d, 11f, part 418 looks like a part with a non-planar surface, and it pivots from state change pivot 422.  However, in figures 11h, 13b, 14b, part 418 has a flat bottom and has a through hole for the pivot 422, and is not pivoting from pivot 422.  Examiner is unsure if the part 418 in figures 11h, 13b, 14b, are actually intending to label part 472 in figure 15, or if they are something else.  Examiner is unsure if the part 418 in figures 9b, 10b, 10d, 11b, 11d, 11f, is equivalent to part 478 in figure 15.  Examiner is unsure what part applicant intends to be the “upper pivot component”.  
If applicant intends that figure 15 is a detailed view of the side view of figure 14b, applicant has not utilized the same part numbers in figures 15 and 14b.  Examiner is unsure if these are the same embodiment or not.  Without applicant’s direction, examiner assumes not.
“bearing components” of claim 9 are not shown.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner has had to make drastic assumptions to understand what applicant intends in claim 5.  Claims 6-8 seem to limit a rotational angle, but examiner is unsure what angle, or for what purpose.  Applicant claims “steering axis is angled from the vertical”, which applicant has not previously claimed or even suggested.  Applicant claims the “wheel is rotated”, when applicant seems to refer to the fork being swiveled.  Examiner is unsure what the wheel has to do with anything, especially since the wheel is not positively included in claims 6-8.  
Applicant’s claim 5 seems to claim that the state change pivot is engaged once the caster swivels from a half with the state pivot support to the half without the state pivot support.  Is applicant changing the concept that the state change pivot is engaged at the halfway swivel point, to being engaged at a different swivel point?  How does applicant’s structure change to ensure this function?  Examiner does not understand.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21:
Applicant claims a steering axis in the second line, but defines it as “swivel pivot axle configured to allow rotation of the fork with respect to the caster head about the steering axis”, which means the steering axis is equivalent to the swivel axis.  Examiner notes that applicant claims an imaginary axis before claiming the part that defines the imaginary axis.  
Applicant claims “caster head configured to be rotationally connected to a wheel via a fork”.  First, examiner was under the assumption that the wheel faring 448 and fork 414 were separate from the caster head 416.  So, examiner is unsure of the scope of “caster head” if it has a fork configuration.  Examiner is unsure of the scope of “fork”, since the structure that applicant seems to intend to claim is “wheel faring 448”.  Does applicant mean the fork/faring is part of the caster head? Or separate?  If it is separate, then the faring would be configured to be rotationally connected to the wheel?  
“Upper pivot component” is disclosed as part 418.  In figures 9b, 10b, 10d, 11b, 11d, 11f, part 418 looks like a part with a non-planar surface, and it pivots from state change pivot 422.  However, in figures 11h, 13b, 14b, part 418 has a flat bottom and has a through hole for the pivot 422, and is not pivoting from pivot 422, part 418 is attached to the lower body 420 and provides the hole for pivot 422.  Examiner is unsure if the part 418 in figures 11h, 13b, 14b, are actually intending to label part 472 in figure 15, or if they are something else.  Examiner is unsure if the part 418 in figures 9b, 10b, 10d, 11b, 11d, 11f, is equivalent to part 478 in figure 15.  Examiner is unsure what part applicant intends to be the “upper pivot component”.  
Applicant states that the fork swivels about the caster head twice.
Applicant states the state-change pivot is positioned offset from the steering axis, but is also configured to change the steering axis.  Examiner is unsure how this is possible.  Examiner notes that applicant has stated in the interviews, as well as in the claim, that the steering axis is identical to the swivel axis, both of which are defined by the swivel pivot axle.  Examiner is unsure how, if at all possible, the state-change pivot changes the “steering axis”.  Examiner contends that based on the drawings, the state change pivot changes the orientation of the upper pivot component (unclear, but assumed to be attached directly to cart frame 426) with regard to the lower pivot component.  Or, part 478 can pivot with respect to the lower housing 420 in figure 15 (but applicant does not utilize the same part numbers between figures 9-14 and figure 15, so examiner is unsure if figure 15 is the same embodiment).  Therefore, as best understood, examiner believes “configured to change the steering axis of the caster apparatus” means “allows rotation of the upper pivot component about the state change pivot”.  

Regarding claims 2-4, applicant claims the PIVOT is configured to have a particular angular range.  Examiner notes that the angular range is dictated by the interface.  Examiner is unsure how these claims further limit the pivot itself.  

Regarding claims 5 and 21, applicant claims more functionality of the offset position of the state change pivot.  Examiner is unsure how this functionality further limits the structure of the caster that is previously claimed.  Examiner notes that where the state change pivot is in relationship to movement either limits where it is mounted to the moving device (applicant is not claiming the combination of the moving device and the caster), or it requires an arbitrary designation of which way the caster is moving.  Applicant claims a “plane of the state change pivot”, which examiner notes is not shown in the drawings nor disclosed in the specification.  Applicant claims “as the caster apparatus transitions to rearward motion”.  Examiner notes that a caster is intended to be wheeled in any direction, as such, examiner is unsure what the “transition” is.  Examiner assumes that applicant means that the fork rotates around the swivel axis.  
Applicant then claims “configured to cause the steering axis to transition through vertical”.  Examiner notes that this has been previously rejected because the phrase sounds like the tilting of the state change pivot can go from left of vertical, to vertical, to right of vertical.  Applicant has previously stated this is not capable, and not intended.  Therefore, examiner assumes that “transition THROUGH vertical” means “transition TO vertical”, because applicant’s device can only tilt in one direction.  
Examiner is unsure why applicant claims a contact patch of the intended use wheel; examiner notes that claiming the rotation and position of the wheel axle, which is claimed, will perform the same function. 
Examiner notes that claim 5 does not further limit the structure of the device, and in claim 21, this is all functional language of existing structure.  Examiner is unsure how applicant is further limiting the structure of the claimed hinge in claim 1, or the above language in claim 21.
Examiner ASSUMES that applicant intends to claim the following, however applicant’s current claim does NOT include any of the structure or clearly state any of the function assumed below.  Examiner notes that this assumption requires that state pivot support 472 is mislabeled as 418 in figures 11h and 13b, and 14b.  
Claim 5, caster apparatus of claim 1, wherein:
The lower housing has an upper surface from which a state pivot support protrudes adjacent to the swivel pivot axle; the swivel pivot axle divides the lower housing into a first half with the state pivot support and a second half without the state pivot support;
Wherein when the fork rotates with respect to the caster head about the swivel pivot axle, and changes the position of the wheel axle between being in the first half to being in the second half, or vice versa, the fork rotation causes the state change pivot to engage.  

Regarding claims 6-8, examiner is unsure what applicant is claiming.  Examiner notes that applicant has claimed that the state change pivot is offset from the swivel pivot axle/steering axis.  Is applicant now claiming a particular location of the state pivot support 472?  Applicant has not claimed or disclosed that the steering axis is EVER “angled from vertical”.  Examiner has made guess after guess for what applicant intends, has had to make these assumptions in two interviews, and this action, and is still unsure what is going on in claims 6-8.  Examiner cannot examine claims 6-8.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5, applicant claims function of the existing structure.  Applicant does not disclose how claim 5 further limits the structure of claim 1.  Examiner has made drastic assumptions on what applicant intends to claim in claim 5 based on the interview; applicant’s claim amendments have not reflected the description made in the interview.
Claims 6-8, applicant claims a function within a particular range of a function that already occurs in claim 5.  Applicant does not disclose how claims 6-8 further limit the structure of claim 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over 6113117 Mimura in view of 7231689 Scheiber.
Regarding claim 1, Mimura discloses a caster apparatus, comprising:
a steering axis (dotted line in figure 2); 
a caster head (ambiguous term, examiner assumes everything that isn’t the wheeled device, or the wheel itself) configured to be rotationally connected to a wheel via a fork having a wheel axle (has a wheel 16 and a wheel axle 16b that engages fork 16d), 
wherein the fork 16d swivels with respect to the caster head about the steering axis 14 (column 8 line 10); 

    PNG
    media_image1.png
    783
    494
    media_image1.png
    Greyscale
the caster head having an upper pivot component 38 pivotally connected about a state- change pivot 34 to a lower housing 36; 
wherein the state-change pivot 34 is positioned offset (to the left of) from the steering axis (figure 2); 
wherein the state-change pivot offset position is configured to change the steering axis of the caster apparatus (shown in figures 3a and 3b); 
the upper pivot component 38 engages with the lower housing 36 (rack and pinion) thereby creating an interface between the upper pivot component and the lower housing to allow and limit rotation of the upper pivot component about the state-change pivot 34; and 
a swivel pivot axle 16c extending through the lower housing 36, the swivel pivot axle 16c configured to allow rotation of the fork with respect to the caster head about the steering axis, wherein the wheel axle 16b is offset from the steering axis (figure 2).  
Mimura discloses the engagement between upper pivot component and the lower housing is a rack and pinion which causes the tilting about state change pivot 34.  Mimura does not disclose a “not flush” relationship to perform the same function.
Scheiber discloses a similar trailing caster wheel having a state change pivot 32 and the two pivoting upper and lower parts engage each other using a “not flush” “interface”.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the “not flush” “interface” of Scheiber in place of the rack and pinion of the similar trailing caster with state change pivot of Mimura, because these are disclosed as performing the same function within similar art.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claims 2-4, Mimura as modified discloses the caster apparatus of claim 1 wherein the state-change pivot 34 is configured to change the steering axis of the caster apparatus by an angle in a range of 3 degrees to 15 degrees from the vertical.  Mimura discloses “approximately 5 degree” (column 9 line 24).  Examiner contends that 6 degrees is approximately 5 degrees, and therefore meets claims 2-4.  

Regarding claims 5 and 21, examiner notes that the claims are rejected “as best understood”.  Examiner notes that applicant does not clearly disclose how the claim language of claim 5, which is present in claim 21, further limits the structure of claim 1.  Examiner contends that the structure of claim 1 is met, and is capable of performing the functions claimed.  

Regarding claims 6-8, examiner notes that the structure is capable of performing the function at the angles provided.  Examiner does not understand the claims.

Regarding claim 9, Mimura as modified discloses the apparatus of claim 1, wherein the swivel pivot (assumed to be swivel pivot axle) is disposed within one or more bearing components (unknown) to allow rotation of the swivel pivot axle within the lower housing.  Examiner notes that the swivel pivot rotates as claimed in Mimura.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura as modified as applied to claim 1 above, and further in view of 3409105 Clinton.

Regarding claim 10, Mimura discloses the caster of claim 1, but does not include a brake apparatus.  
Clinton discloses a caster having a brake apparatus (figure 2), comprising a brake control cable 98 having a proximate end and a distal end; a brake cable swivel bearing (loop through hole allows swiveling between the cable and the lever 80); the brake control cable proximate end secured to the brake cable swivel bearing (figure 2); and the brake control cable distal end fixed to a brake control component (or handle, 90).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a caster brake in the manner known in Clinton to the known caster of Mimura as modified, because the application of Clinton brake on the caster of Mimura would not affect the form or function of the Mimura caster.  This brake can be applied without engaging or interfering at all with the tilting function of Mimura, and would only allow a known manner of stopping a trailing caster as known in the art of both Clinton and Mimura.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/Primary Examiner, Art Unit 3677